DETAILED ACTION

This Office action is in response to the application filed on 7/29/2020.  Claims 1-20 are pending.  Claims 1-20 are rejected.  

The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of Patent 8,959,675.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent, describes method steps that are comparable to the recited method steps in the instant application.  The application recites, in Claim 1, “disposing said at least one band so as to be adjacent to the sides of said box spring or platform; and (b) rotating said mattress,” while the patent recites steps of “(a) folding said one or more adjacent bands up in order to be in contact with the sides of said mattress; (b) rotating said mattress.”  The patent step of “folding” reads on the “disposing” step in the application.  In addition to these steps, Applicant’s claimed invention is directed toward steps of “removably attaching” a fastener to prevent rotation, or the step of “securing” the cover.  It would have been obvious to one of ordinary skill at the time the invention was made to use fasteners with the method steps of Patent 8,959,675, which reads on Applicant’s additional steps of “removably attaching,” or “securing.”  Various prior art references are applicable to the disclosed invention and which teach fasteners that perform the claimed method steps and which read on the claimed invention.  US Patent 5,860,174 to Failor teaches a patient transfer apparatus that has two mattresses with slick material between them to facilitate sliding a patient from one mattress to another.  The Failor patent also teaches fasteners, including hook and loop fasteners, which perform the method steps which Applicant has claimed.  At least in view of Patent 8,959,675 and the teachings of Failor, the claimed methods of the instant application would be obvious. Additionally, various other references are cited on the attached PTO-892 form which appear to also be applicable, and which likely would make obvious Applicant’s claimed invention when viewed in combination with Patent 8,959,675.  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).



Claims 1-3, 5-13, and 15-20 are rejected on the ground of statutory double patenting as being unpatentable over claims 1-18 of Patent 10,835,049. 
The claims of the instant application have identical language (except for minor typographical errors addressed below with respect to 35 USC§112) to the patented claims.
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain A patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.



Claim Rejections - 35 USC § 112, second paragraph

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1 and 11 and their dependent claims 2-10 and 12-20 are rejected under 35 U.S.C. 112, second paragraph.  The claims recite the limitation "the periphery of said panel"; however, there is insufficient antecedent basis for this limitation in the claim because there is no prior recitation of “a periphery.”  Appropriate correction is required. 
Claim 1 and 11 and their dependent claims 2-10 and 12-20 are rejected under 35 U.S.C. 112, second paragraph.  Claim 1 recites the limitation "disposing said at least one band so as to be adjacent to the sides of said box spring or platform"; however, there is insufficient antecedent basis for this limitation in the claim because there is no prior recitation of the sides of the mattress.  Additionally, it is unclear if Applicant is attempting to refer back to the previously recited “an underside of said mattress” or if Applicant is referring to different sides.  In view of Applicant’s disclosure and figures, it appears that Applicant may have intended sides of the mattress that are not commonly referred to as the top or bottom; however, the claim language appears to be referring to the top and bottom of the mattress or box spring as “one side” and “an opposing side.”  Therefore, it is unclear which side is being claimed by these limitations.  Appropriate correction is required. 
Claims 4 and 14 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.  The claim recites “an additional cover wherein said slick surface on said underside of said mattress is formed on one side of said additional cover”; however, claim 1 also recites, “a cover having a slick surface on one side…so that its slick surface is in contact with a surface on the underside of said mattress.”  It is unclear how the claimed “said slick surface” can simultaneously be a cover as claimed in claim 1, and “an additional cover” as recited in claim 4.  One structure cannot be in two locations at the same time.  Claim 14 recites substantially the same claim language and is rejected for the same reasons.  Appropriate correction is required. 








Discussion of allowable subject matter

Subject to the rejections above, Applicant’s invention is directed toward methods that are allowable over the prior art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MYLES A THROOP/Primary Examiner, Art Unit 3673